UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 13, 2007 hi/fn, inc. (Exact name of registrant as specified in its charter) DELAWARE 0-24765 33-0732700 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 750 University Avenue Los Gatos, CA95032 (Address of principal executive offices, including zip code) (408) 399-3500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On December 13, 2007, Board of Directors of hi/fn, inc. accepted the resignation ofDennis DeCoste, Director effective December 13, 2007. On December 18, 2007, the Board of Directors welcomed Richard Noling to the Board and appointed him Chair of the Audit Committee.Mr. Noling has served on the Board of Phoenix Technologies Ltd. since 2005 and has been its Audit Committee Chairman and a member of the Compensation and Nominating and Corporate Governance Committees. Mr. Noling is currently Interim Chief Financial Officer at SpeechPhone LLC, a provider of hosted speech services. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 18, 2007 hi/fn inc. By: /s/ William R. Walker William R. Walker Vice President, Finance and Chief Financial Officer
